Citation Nr: 1422307	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral plantar fasciitis.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from January 28, 1992, to April 27, 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board remanded this case for additional development in February 2013, and it returns for further review.  

Although the Veteran initially requested a Board hearing in February 2012, she withdrew this request in March 2012.  There are paper and electronic claims files; however, all pertinent records are associated with the paper claims file. 


FINDINGS OF FACT

1.  The Veteran has current right knee patellofemoral syndrome and degenerative changes; knee symptoms that first manifested in service and continued since that time; and are linked to service.

2.  The Veteran has currently left knee patellofemoral syndrome and degenerative changes; knee symptoms that first manifested in service and continued since that time; and are linked to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee patellofemoral syndrome and degenerative changes are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for left knee patellofemoral syndrome and degenerative changes are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service; if the disability was first diagnosed after discharge, the evidence must show that it was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a secondary basis, with certain limitations, for a disability that is caused or aggravated by service-connected disability.  See 38 C.F.R. § 3.310. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran denied any knee or joint problems, and no abnormalities were found, in her November 1991 enlistment examination.  She has presented competent and credible evidence of persistent and recurrent symptoms in both knees, including pain and occasional stiffness or swelling that first began approximately one month into service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service treatment records corroborate that knee symptoms started shortly after the Veteran began to have foot problems, and she was treated frequently in March 1992.  The Veteran did not have a physical evaluation upon separation from service.  Rather, her service personnel records confirm that she declined a full medical evaluation upon separation in April 1992; she was discharged for other reasons.  

The Veteran continued to complain of knee or leg problems, in addition to the feet, for private treatment and VA examinations in August and September 1992.

There is no indication of post-service injuries to the Veteran's knees, and she worked at a desk job for many years after service.  She continued to have knee pain.

The Veteran was first diagnosed with bilateral patellofemoral syndrome in an October 1994 VA examination, based on complaints of continuing knee pain since service, particularly when using stairs.  X-rays were negative.  In a March 2012 addendum report, a VA examiner opined that the Veteran's current patellofemoral syndrome was not caused by service, reasoning that no diagnosis of patellofemoral syndrome was made at that time even though the Veteran was seen by an orthopedic surgeon.  Instead, the Veteran was diagnosed with "retropatellar pain" at an orthopedic surgery consult in March 1992.  Nevertheless, a recent medical article from Johns Hopkins Medicine, obtained via internet search, indicates that patellofemoral pain syndrome may also be known as "retropatellar pain."  Johns Hopkins Medicine, Johns Hopkins Sports Medicine Guide to What is Patellofemoral Pain Syndrome?; www.hopkinsortho.org/patellarfemoralpin.html.

The medical article also indicates that patients with patellofemoral syndrome generally have pain primarily in the front of the knees, which occurs with stair climbing and especially going down stairs.  This would be consistent with the Veteran's complaints shortly after service in September 1992 and in October 1994.

Although there are several notations that the Veteran had normal gait upon physical evaluation, there are indications that she did, in fact, have recurrent abnormal gait.  An August 1992 private treatment record notes that the Veteran had excessive pronation of the feet.  The Veteran was prescribed orthotics to assist with her pain in the feet related to plantar fasciitis, also diagnosed as pes planus.  In a September 1992 VA examination, the Veteran was found to walk with a "marked valgus gait," and she was diagnosed with pes planus of both feet with valgus deformity.  The Veteran continued to use orthotics over the years, with some relief.  In her December 2008 claim, the Veteran reported having an altered gait during flare-ups due to her foot disorders.  Similarly, in a May 2010 VA examination concerning the feet, the Veteran was noted to have abnormal weight bearing shown by unusual shoe wear pattern, and inward bowing of the feet.  She also reported having more pain in the knees when she wore the "wrong" shoes.

In this regard, the article from Johns Hopkins Medicine indicates that excessive pronation of the feet, noted as flat feet (or pes planus), may contribute to patellofemoral syndrome due to malalignment of the patella and femur.  This would be consistent with the August 1992 private record, as well as with an April 2011 notation by the Veteran's treating VA podiatrist that her current bilateral patellofemoral syndrome was "more likely that not caused and accelerated by untreated pes planus" during service.  The Johns Hopkins medical article would also be consistent with indications by the January 2009 and April 2013 VA examiners that the Veteran's knee disorders could be associated with her pes planus or plantar fasciitis if the foot disorder resulted in abnormal gait. 

With regard to the current diagnosis, the majority of providers and examiners have diagnosed bilateral patellofemoral syndrome to account for the Veteran's knee pain.  There are also several medical records noting "degenerative disease" in the bilateral knees was established by x-rays, such as in January 2009 and August 2011.  A March 2011 private x-ray also noted early patellofemoral degenerative changes.  Nevertheless, the April 2013 VA examiner reviewed these prior findings and concluded that there was no current "arthritis," including with review of April 2013 x-rays showing narrowing joint space and spurring.  The Board resolves doubt and finds that there are degenerative changes in the Veteran's knees, in addition to patellofemoral syndrome.  Consistent with these findings, the medical article from Johns Hopkins Medicine indicates that patellofemoral syndrome due to malalignment of the patella and femur may eventually lead to arthritic degeneration.  

Although there are other negative etiological opinions of record, those opinions do not appear to be based on all pertinent lay and medical evidence, including the Veteran's competent and credible lay statements of continuing symptoms since service and the evidence of altered gait during feet flare-ups.  Therefore, those opinions have low probative value and are outweighed by the positive evidence summarized herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In sum, the weight of the evidence establishes that the Veteran's currently diagnosed patellofemoral syndrome in both knees first manifested during service and continued after that time, and there are now degenerative changes in both knees as well.  The evidence indicates that the Veteran's bilateral knee disorder is related to her service-connected bilateral foot disorder, in that her knee symptoms began after her feet problems and have been linked to flat feet or altered gait due to the feet; however, her symptoms in both the feet and the knees began during service.  Therefore, direct service connection is warranted.  38 U.S.C.A. § 1110.


ORDER

Service connection for right knee disability, patellofemoral syndrome and degenerative changes, is granted.  

Service connection for left knee disability, patellofemoral syndrome and degenerative changes, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


